17‐1465 
Boonmalert v. City of New York, et. al 
 
                       UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                           

                                SUMMARY ORDER 
                                           
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 22nd day of January, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   REENA RAGGI, 
                   PETER W. HALL, 
                                       Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
BOONSAKDI BOONMALERT,   
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                 17‐1465 
 
CITY OF NEW YORK, ANDREW SCHWARTZ, 
                   Defendants‐Appellees, 
 



                                          1
DEPARTMENT OF SMALL BUSINESS 
SERVICES, 
                   ADR Provider‐Appellee, 
 
SOCIAL SERVICES UNION, LOCAL 371, JOHN 
DOE, JANE DOE, 
                   Defendants. 
                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                               Special Hagan, Law Offices of Special 
                                             Hagan, Saint Albans, NY. 
 
FOR APPELLEE:                                John Moore (Richard Dearing, on the 
                                             brief), Assistant Corporation 
                                             Counsel, for Zachary W. Carter, 
                                             Corporation Counsel for the City of 
                                             New York, New York, NY.     
 
         Appeal from an order of the United States District Court for the Southern 
District of New York (Wood, J.). 

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the order of the district court be AFFIRMED. 

        Plaintiff‐appellant Boonsakdi Boonmalert appeals from an April 12, 2017 
order of the district court dismissing his discrimination claims pursuant to a 
motion under Fed. R. Civ P. 12(b)(6), and denying his cross motion seeking leave 
to file a second amended complaint.    On appeal, Boonmalert argues that the 
district court erred because: (1) it applied the summary judgment standard under 
Fed. R. Civ. P. 56, instead of the motion to dismiss standard under Fed. R. Civ. P. 
12(b)(6); (2) he pled sufficient facts to support his claims (disparate treatment, 
retaliation, hostile work environment, Monell, and aiding and abetting); and (3) 
amending his complaint for a second time would not have been futile.    We 
assume the parties’ familiarity with the underlying facts, the procedural history, 
and the issues presented for review. 

                                         2
        
       1.     Certain claims are either time barred, or barred for failure to exhaust. 
“A plaintiff seeking to recover under the ADEA must file a discrimination charge 
with a state agency within 300 days of the occurrence of the allegedly unlawful 
employment practice.”    Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 
(2d Cir. 2007).    Claims brought under the New York State Human Rights Law 
(“NYSHRL”) and New York City Human Rights Law (“NYCHRL”) “are 
time‐barred unless filed within three years of the alleged discriminatory acts.”   
Id. at 238. 
        
       Boonmalert alleges, without proof of any filing, that he filed his first EEOC 
complaint on May 20, 2015.    Accordingly any claims accruing prior to July 24, 
2014 (300 days before May 20, 2015) are time barred under the ADEA.    This 
includes his September 2012 transfer to a new work unit.    Boonmalert argues 
that any claims predating July 24, 2014 (including his transfer) were part of 
continuing or ongoing violations, and therefore are not time barred.    However, 
“[a]s we have stated previously, a completed act such as a discontinuance of a 
particular job assignment is not of a continuing nature.”    Id. at 239.    Similarly, a 
one‐time transfer to a new unit is a discrete act, and “[a] discrete retaliatory or 
discriminatory act occurred on the day that it happened.”    Natʹl R.R. Passenger 
Corp. v. Morgan, 536 U.S. 101, 110 (2002) (internal quotation marks omitted). 
        
       Additionally, Boonmalert failed to exhaust certain claims. We have 
jurisdiction to hear only such claims as “have been included in an EEOC charge or 
are based on conduct subsequent to the EEOC charge which is reasonably related 
to that alleged in the EEOC charge.”    Alfano v. Costello, 294 F.3d 365, 381 (2d Cir. 
2002) (internal citation and quotation marks omitted).    Since the June 10, 2015 
EEOC complaint only discussed Boonmalert’s settlement offer, only alleged 
adverse actions that are reasonably related to the settlement offer, and that are not 
time barred, may form the basis of his complaint for our review.   
        
       2.     As to the disparate treatment claims under the ADEA, 42 U.S.C. § 
1983, NYSHRL, and NYCHRL, Boonmalert argues that he pled sufficient facts to 
defeat the defendants’ motion to dismiss.    We disagree. 
        

                                           3
        “We review the grant of a motion to dismiss de novo, accepting as true all 
factual claims in the complaint and drawing all reasonable inferences in the 
plaintiffʹs favor.”    Fink v. Time Warner Cable, 714 F.3d 739, 740–41 (2d Cir. 2013).     
“To survive a motion to dismiss, a complaint must contain sufficient factual 
matter, accepted as true, to state a claim to relief that is plausible on its face.”   
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citation and quotation marks 
omitted).    “A claim has facial plausibility when the plaintiff pleads factual 
content that allows the court to draw the reasonable inference that the defendant 
is liable for the misconduct alleged.”    Id.    This standard “asks for more than a 
sheer possibility that a defendant has acted unlawfully,” and “[a] pleading that 
offers labels and conclusions or a formulaic recitation of the elements of a cause of 
action will not do.”    Id. (internal citation and quotation marks omitted). 
         
        Under the ADEA, it is unlawful for an employer to “discriminate against 
any individual .    .    . because of such individual’s age.”    29 U.S.C. § 623 (a)(1).   
“A prima facie case of age discrimination requires that plaintiffs demonstrate 
membership in a protected class, qualification for their position, an adverse 
employment action, and circumstances that support an inference of age 
discrimination.”    Kassner, 496 F.3d at 238.    But at the motion to dismiss stage, an 
ADEA plaintiff need not plead every element of a prima facie case, only facts 
which plausibly suggest that (1) the employer took an adverse action and (2) age 
was the “but for” cause of that adverse action.    Vega v. Hempstead Union Free 
Sch. Dist., 801 F.3d 72, 86‐87 (2d Cir. 2015) (citing Gross v. FBL Fin. Servs., Inc., 557 
U.S. 167, 177 (2009)).    We have assumed without deciding that “but for” 
causation is also required under the NYSHRL.    See Gorzynski v. JetBlue Airways 
Corp., 596 F.3d 93, 105 n.6 (2d Cir. 2010).    The issue has not been definitively 
resolved in the New York courts.    See, e.g., DeKenipp v. State, 949 N.Y.S.2d 279, 
282 (App. Div. 2012).    “[C]ourts must analyze NYCHRL claims separately and 
independently from any federal and state law claims, construing the NYCHRLʹs 
provisions broadly in favor of discrimination plaintiffs, to the extent that such a 
construction is reasonably possible.”    Mihalik v. Credit Agricole Cheuvreux N. 
Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013) (internal citations and quotation marks 
omitted).     
         



                                           4
       Boonmalert failed to plead facts sufficient to allege that he suffered 
disparate treatment because of his age under the ADEA.    “A plaintiff sustains an 
adverse employment action if he or she endures a materially adverse change in 
the terms and conditions of employment.    To be materially adverse a change in 
working conditions must be more disruptive than a mere inconvenience or an 
alteration of job responsibilities.”    Kassner, 496 F.3d at 238 (internal citations and 
quotation marks omitted).    Preparing retirement paperwork for Boonmalert 
during a lengthy absence for medical reasons is not a material change in the terms 
and conditions of employment.    Nor are discussions about retirement, which are 
a normal part of workplace dialogue between a supervisor and subordinate.    See 
Criley v. Delta Air Lines, Inc., 119 F.3d 102, 105 (2d Cir. 1997) (per curiam) (“[A]n 
employerʹs concern about the economic consequences of employment decisions 
does not constitute age discrimination under the ADEA, even though there may 
be a correlation with age”).    Similarly, the settlement offer is not an adverse 
employment action; and even if it were, the City made the same offer to Ying, 
Boonmalert’s comparator.   
        
       Because NYSHRL claims are treated the same as ADEA claims, the 
disparate treatment claim under this statute fails as well.    This is true even if the 
2012 job transfer is deemed an adverse action under the NYSHRL; Ying, who was 
transferred with Boonmalert, is much younger. 
        
       Disparate treatment claims under the NYCHRL are analyzed separately, 
but even so, there is no such plausible claim.    The NYCHRL differs from the 
ADEA because “the NYCHRL does not require either materially adverse 
employment actions or severe and pervasive conduct,” but instead focuses “on 
unequal treatment    . . . regardless of whether the conduct is tangible[.]”   
Mihalik, 715 F.3d at 114 (internal citation and quotation marks omitted).    None of 
the actions that form the basis of Boonmalert’s complaint evidence differential 
treatment based on age. 
         
       The district court assumed that Boonmalert’s disparate treatment claim 
under § 1983 was for a violation of his constitutional rights under the Equal 
Protection Clause, an assumption that Boonmalert did not contest.    See Littlejohn 
v. City of New York, 795 F.3d 297, 320 (2d Cir. 2015) (“Section 1983, through its 

                                           5
application of the Equal Protection Clause of the Fourteenth Amendment, 
protects public employees from various forms of discrimination, including hostile 
work environment and disparate treatment[.]” (internal citation and quotation 
marks omitted)).    But Boonmalert abandoned his Equal Protection claim on 
appeal, and in so doing, abandoned his § 1983 claims as well.    Any other claims 
brought under § 1983 are therefore likewise abandoned. 
        
       3.      Boonmalert’s next claim is that he suffered retaliation in violation of 
the ADEA, 42 U.S.C. § 1983, NYSHRL, and NYCHRL.    Under New York state 
and federal law, “[i]n order to establish a prima facie case of retaliation, an 
employee must show [1] participation in a protected activity known to the 
defendant; [2] an employment action disadvantaging the plaintiff; and [3] a causal 
connection between the protected activity and the adverse employment action.”   
Feingold v. New York, 366 F.3d 138, 156 (2d Cir. 2004) (internal citation and 
quotation marks omitted).    The materiality showing required by this standard 
appears not to be part of a NYCHRL claim.    See Williams v. New York City 
Hous. Auth., 872 N.Y.S.2d 27, 34 n.12 (2009); see also Fincher v. Depository Tr. & 
Clearing Corp., 604 F.3d 712, 723 (2d Cir. 2010) (recognizing that the “Appellate 
Division, First Department, has said that the CHRL ‘rejects a materiality 
requirement,’ while under Burlington, federal retaliation claims must involve an 
action by the employer that is ‘materially adverse.’” (quoting Williams, 872 
N.Y.S.2d at 34 n.12; Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 
(2006))).    The adverse action cited by Boonmalert is that Ying received a lump 
sum payment from the settlement; but the settlement offers were substantially the 
same, and Boonmalert rejected it. 
        
       4.      Boonmalert’s third claim is that he endured a hostile work 
environment in violation of the ADEA, 42 U.S.C. § 1983, NYSHRL, and NYCHRL.   
To state a claim for a hostile work environment, a plaintiff must allege that “the 
workplace is permeated with discriminatory intimidation, ridicule, and insult 
that is sufficiently severe or pervasive to alter the conditions of the victimʹs 
employment and create an abusive working environment.”    Harris v. Forklift 
Sys., Inc., 510 U.S. 17, 21 (1993) (internal citations and quotation marks omitted).   
“This standard has both objective and subjective components: the conduct 
complained of must be severe or pervasive enough that a reasonable person 

                                          6
would find it hostile or abusive, and the victim must subjectively perceive the 
work environment to be abusive.”    Littlejohn, 795 F.3d at 321 (internal citation 
and quotation marks omitted).    To determine whether an incident or series of 
incidents is “sufficiently severe or pervasive to alter the conditions” of a plaintiff’s 
work environment, we “must consider the totality of the circumstances, including 
the frequency of the discriminatory conduct; its severity; whether it is physically 
threatening or humiliating, or a mere offensive utterance; and whether it 
unreasonably interferes with an employeeʹs work performance.”    Id. at 320‐321 
(internal citations and quotation marks omitted).    Boonmalert makes no 
allegation of conduct so severe or pervasive that a reasonable person would find 
it hostile or abusive; and none of the actions he complains of were more than 
episodic.    Discussions of retirement and a one‐time preparation of retirement 
paperwork do not suffice.    While under the NYCHRL, the alleged hostile 
conduct need not be severe or pervasive, see Mihalik, 715 F.3d at 113, Boonmalert 
must still allege that his age was the motivating factor behind any workplace 
hostility, and he does not sufficiently do so to survive a motion to dismiss. 
        
       5.      Under Monell v. Depʹt of Soc. Servs. of City of New York, 436 U.S. 
658 (1978), “[l]ocal governing bodies . . . can be sued directly under § 1983 for 
monetary, declaratory, or injunctive relief” if an unconstitutional act “implements   
or executes a policy statement, ordinance, regulation, or decision officially 
adopted and promulgated by that bodyʹs officers.”    Id. at 690.    Boonmalert’s 
Monell claim fails for two reasons.    First, since he abandoned his equal 
protection claim on appeal, there is no underlying constitutional violation 
alleged.    Second, Boonmalert does not allege that he suffered any deprivation of 
rights due to a municipal policy, regulation, or custom.    He cites Schwartz’s 
personnel decisions; but under the New York City Charter, the final authority for 
personnel decisions rests with the Mayor, the City Council, and the City’s 
Personnel Director.    So Schwartz’s policy decisions cannot form the basis of a 
Monell claim.    See Littlejohn, 795 F.3d at 315 (personnel decision of superior who 
was not a final decision maker was not a Monell violation).   
        
       6.      Boonmalert’s last claim is one for aiding and abetting under the 
NYSHRL and NYCHRL.    Since there is no underlying NYSHRL or NYCHRL 
violation, there was no aiding or abetting of acts forbidden by the NYSHRL and 

                                           7
NYCHRL.    See Feingold, 366 F.3d at 158.    Moreover, Boonmalert alleges that 
Schwartz alone aided and abetted; but an individual cannot aid and abet their 
own discriminatory conduct.    See Strauss v. N.Y. State Depʹt of Educ., 805 
N.Y.S.2d 704, 709 (3d Depʹt 2005) (“[W]e hold that individuals cannot be held 
liable under Executive Law § 296(6) for aiding and abetting their own violations 
of the Human Rights Law.”).     
         
        7.       Finally, Boonmalert argues that he should have been granted leave to 
file a second amended complaint.    “We review the denial of leave to amend a 
complaint for abuse of discretion, unless the denial was based on an 
interpretation of law, in which case the legal conclusion is reviewed de novo.”   
Starr v. Sony BMG Music Entmʹt, 592 F.3d 314, 321 (2d Cir. 2010) (internal citation 
omitted).    “Futility is a determination, as a matter of law, that proposed 
amendments would fail to cure prior deficiencies or to state a claim under Rule 
12(b)(6) of the Federal Rules of Civil Procedure.”    Panther Partners Inc. v. Ikanos 
Commcʹns, Inc., 681 F.3d 114, 119 (2d Cir. 2012).    “In assessing whether the 
proposed complaint states a claim, we consider the proposed amendment[s] . . . 
along with the remainder of the complaint, accept as true all non‐conclusory 
factual allegations therein, and draw all reasonable inferences in plaintiffʹs favor 
to determine whether the allegations plausibly give rise to an entitlement to 
relief.”    Id. (internal citations and quotation marks omitted, alteration in 
original).   
         
        As the district court determined, any further amendment would be futile.   
Boonmalert already amended his complaint once after the City’s first motion to 
dismiss, and he alleges no new facts that would cure the pleading deficiencies.     
         
        Accordingly, the sentence of the district court is hereby AFFIRMED.       
         
                                          FOR THE COURT: 
                                          CATHERINE O’HAGAN WOLFE, CLERK 




                                          8